DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1, 4, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the speed of the HVAC controller is reduced" in lns 1-2.  This limitation is unclear and confusing because is unclear what is meant by reducing the speed of the HVAC controller. It is assumed that the applicant is referring to a compressor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 9-10, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coussey et al. (US 20120266615), hereinafter referred as Coussey, in view of Roth et al. (US Pat No. 9,207,001), hereinafter referred to as Roth, in view of Morris et al. (EP 0494785), hereinafter referred to as Morris; in view of Kimura et al. (US 20160178261), hereinafter referred to as Kimura.

Re claims 1, 4, 15-16, and 21-24, Coussey teaches a cooling system, comprising:
an evaporator coil (12);	
a compressor (16) fluidly coupled to the evaporator coil;
at least one sensor (32, 34);
an HVAC controller (38) electrically coupled to the at least one sensor and electrically coupled to the compressor (see Fig 2);
wherein the HVAC controller is configured to:
receive a measurement of an HVAC parameter (¶ 20, “saturation temperature”) from the at least one sensor; wherein the HVAC parameter is the saturated suction temperature of the evaporator coil (¶ 20, “saturation temperature”); 
determine if the HVAC parameter indicates frost formation on the evaporator coil (¶ 20, “If the saturation temperature is less than the threshold value, this is indicative of ice build-up on the fins of evaporator 12”); and
responsive to a determination that the HVAC parameter indicates frost formation on the evaporator coil, raise a saturated suction temperature of the evaporator coil (see step 60 and ¶ 14, “One or more of the following actions may be employed to achieve this end, including: reducing the compressor speed to a minimum speed, and/or closing (partially) expansion valve 20. Reducing the compressor speed slows the flow of refrigerant through evaporator 12, thereby increasing the temperature of the refrigerant in evaporator 12 and melting ice build-up on the fins of evaporator 12”).
Coussey does not explicitly teach the limitation of a circulation fan arranged to direct air through the evaporator coil and through a discharge air duct into a conditioned space; the at least one sensor being disposed in at least one of the discharge air duct, the conditioned space, and the evaporator coil; wherein the at least one sensor is a first temperature sensor disposed within the evaporator coil. 
However, Roth teaches (Fig 5) the limitation of a cooling system comprising a circulation fan (5) arranged to direct air through an evaporator coil (4) and through a discharge air duct (4) into a conditioned space (“indoor”); at least one sensor (11) being disposed in the evaporator coil (see Fig 5, where 11 is in 4); wherein the at least one sensor is disposed on an exterior surface of the evaporator coil (see Fig 5, where 11 is in 4). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Coussey and integrated a circulation fan arranged to direct air through the evaporator coil and through a discharge air duct into a conditioned space; the at least one sensor being disposed in at least one of the discharge air duct, the conditioned space, and the evaporator coil; wherein the at least one sensor is a first temperature sensor disposed on an exterior surface of the evaporator coil, as taugt by Roth, in order to lowers overall, energy consumption (see Roth C3-lns 66-67) and/or to have a direct measurement of the saturation temperature instead of an estimation based on pressure.
Further, Morris teaches the limitation of a cooling system comprising a temperature sensor (S1) within an evaporator (4; see C2-lns 50-55).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Coussey, as modified, and integrated wherein the at least one sensor is a first temperature sensor disposed within the evaporator coil, as taught by Morris, in order to have a direct measurement of the temperature of the refrigerant inside the evaporator.
Coussey, as modified, does not explicitly teach the limitation of the controller configured to adjust a speed of the compressor to a value between a maximum speed and a minimum speed. 
However, Kimura teaches a cooling system comprising a controller configured to adjust a speed of the compressor a value between a maximum speed and a minimum speed during a defrost cycle (¶ 7, “During the defrosting operation, the rotational speed of the compressor is controlled within a control range that is defined by the maximum value (90 rps) and the minimum value (72 rps) of the rotational speed of the compressor described above in accordance with the suction pressure of the compressor detected during the defrosting operation”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Coussey, as modified, and configured the controller to adjust a speed of the compressor to a value between a maximum speed and a minimum speed, as taught by Kimura, in order for the damage to the compressor and shifting to the low-pressure protection control are prevented.
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 9, Coussey, as modified, teaches the cooling system of claim 1. Coussey further teaches the limitation of wherein, responsive to the determination that the HVAC parameter indicates frost formation on the evaporator coil, the HVAC controller is configured to signal the compressor to modulate a speed of the compressor thereby raising the saturated suction temperature of the evaporator coil (see step 54 and 60 and ¶ 14, “One or more of the following actions may be employed to achieve this end, including: reducing the compressor speed to a minimum speed, and/or closing (partially) expansion valve 20. Reducing the compressor speed slows the flow of refrigerant through evaporator 12, thereby increasing the temperature of the refrigerant in evaporator 12 and melting ice build-up on the fins of evaporator 12”).

Re claim 19, Coussey, as modified, teaches the method of claim 15. Coussey further teaches the limitation of wherein the HVAC controller is configured to reduce the speed of the compressor (see step 54 and 60 and ¶ 14, “One or more of the following actions may be employed to achieve this end, including: reducing the compressor speed to a minimum speed, and/or closing (partially) expansion valve 20. Reducing the compressor speed slows the flow of refrigerant through evaporator 12, thereby increasing the temperature of the refrigerant in evaporator 12 and melting ice build-up on the fins of evaporator 12”). Moreover, if a prior .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/11/2021